Citation Nr: 1604253	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-22 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1977 and from January 2004 to April 2005.  The Veteran also served with the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand in this case is necessary for further evidentiary development.

The Veteran claims his current back disorder is the result of an in-service injury.  Specifically, the Veteran testified that his back condition began during his initial period of active duty from 1971-77 as a result of heavy lifting and was aggravated during active duty service from 2004-05 due to heavy lifting.  Veteran's Hearing Transcript, pgs. 3-6, February 2013.  The Veteran also states that during National Guard active duty in the mid-1990s he fell from a truck and injured his back.  Id.  at 6-7.  

Additional service treatment records (STRs) have been obtained by the RO and show that in October 1996, the Veteran was noted to have a herniation-right disc bulge and in February 1997, the Veteran was found to have chronic lower back pain since 1995 with a herniated disc at L3-L5.  DA Form 7349-R, October 1996; see also Chronological Record of Medical Care, February 1997.  Further, in February 2000 the Veteran reported being treated for a lower back problem within the past five years and in January 2005 and October 2005 the Veteran stated he had back pain during deployment.  Veteran's Report of Medical History, February 2000; see also Post-Deployment Health Assessments, January & October 2005.

The record shows the Veteran's period of active duty service with the Army from June 1971 to April 1977 and from January 2004 to April 2005.  The Veteran also served with the Army National Guard.

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  The Board notes that this claim is for a back disorder that is the result of an injury, as opposed to a disease.  As such, service connection would be possible for the Veteran's back disorder whether it occurred during active duty, ACDUTRA or INACDUTRA.

The Board notes that presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate. 

This matter was previously remanded in April 2013.  The remand requested further development of the claim including asking the Veteran to identify the specific dates of his back injuries, asking the Veteran to identify all medical care providers who treated his back since service, contacting the appropriate sources to determine the dates of all periods of the Veteran's ACDUTRA and INACDUTRA, producing a memorandum detailing those dates, and, after completing the forgoing, a VA examination was to be provided. 

The periods of ACDUTRA and INACDUTRA have been confirmed and a memorandum on such produced and including in the claims file.  Furthermore, the Veteran has been contacted about identifying the specific dates of his back injuries and the location of all post-service medical care, but has not responded.  However, the appropriate development as to the VA examination does not appear to have taken place.  A review of the record shows examination requests in November 2013 but there is no evidence an examination was scheduled or took place.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  The matter must thereby be remanded to cure the aforementioned defects.  Id.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed back condition.  The claims file, including a copy of this REMAND, must be made available to the reviewing examiner, and the opinion should reflect that the claims file was reviewed.

The examiner is asked to address the following:
(a) Does the evidence of record clearly and unmistakably show that the Veteran had a back disorder prior to his entry into active duty in 1971 or prior to his re-entry into active duty in 2004 that was not first manifest during active duty, ACTUDRA or INACTUDRA?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting back disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(c) If the answer to either (a) or (b) is no, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed back disorder had its clinical onset in service during active duty, ACTUDRA or INACTUDRA or is otherwise related to service?

In answering these questions, the examiner is reminded that lack of in-service treatment and diagnosis of a back disorder is not fatal to a service connection claim. 

In this case, the examiner is directed to the Veteran's statements that his back pain began as a result of lifting heavy objects during active duty between 1971-77 and was aggravated by lifting heavy objects during active duty between 2004-05.  The examiner is also directed to the Veteran's statements that he fell during active duty in the mid-1970s and that he fell from a truck during Reserve service in the mid-1990s and injured his back.  The examiner's rationale must address these lay statements in addition to the relevant medical records. 

2. After completion of the above and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

